       Case 1-19-44737-nhl    Doc 6-1   Filed 08/02/19   Entered 08/02/19 12:30:53




Barclays Bank
PO Box 8803
Wilmington, DE 19899


CITICARDS
PO Box 6217
Sioux Falls, SD 57117


Discover Financial
PO Box 15316
Wilmington, DE 19850


Internal Revenue Service
PO Box 7346
Centralized Insolvency Agency
Philadelpia, PA 19101-7346


JPMCB Card Services
PO Box 15369
Wilmington, DE 19850


NYS Dept of Tax And Finance
Bankruptcy Section
PO Box 5300
Albany, NY 12205-0300


Santander
PO Box 961245
Fort Worth, TX 76161


TD Bank
32 Chestnut Street
Lewiston, ME 04240
